Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-16 and 18-22 are pending in this application. Claims 1, 21 and 22 are currently amended. Claims 2-4, 7-15 and 18-20 are original. Claims 6 and 16 were previously presented. Claims 5 and 17 are cancelled.

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
On page 6 of Remarks (filed 12/28/2021), applicant argues that “Yuan specifically teaches away from substrate grounding (see page 239 and Section 7.5.3.” Examiner disagrees respectfully. In section 7.5.3 of Yuan recites “analog ground should not be connected to the substrate of the system. Instead, the analog ground should be brought to the outside of the chip…”. Nowhere in this section does Yuan teach that substrate should not be grounded. In summary for that chapter, Yuan teaches on page 242 “The grounding considerations of mixed-mode circuits including the separation of bonding pads for analog and digital circuits, separation of ground and substrate bonding pads of both analog and digital portions, and guarding rings for sensitive analog circuits and hot digital spots, have been studied.” Yuan only teaches that substrate to ground bonding pads for analog signals should be separate from digital signals. Hence this argument is moot.

On page 7 of Remarks (filed 12/28/2021), applicant argues that “Ma discloses an ESD circuit coupled between a power supply rail (VDD) and a ground rail (VSS)”. Examiner agrees. In fig.2 of Ma (US9172244B1), it can be seen that IO pad 130A is coupled to power supply rail VDD. Hence Ma discloses the claim 1 limitation lines 3-4 “a stacked drain-ballasted NMOS devices structure coupled between the IO terminal and a ground plane”.
On page 7 of Remarks (filed 12/28/2021), applicant argues “The inverter input receives a voltage level shifted (reduced via a diode string) from the power supply voltage level. Specifically, the inverter input is driven by an RC circuit, not the voltage level of the power rail.” Examiner agrees. Claim 1 line 7 limitation recites “an inverter coupled to input a power supply 
On page 8 of Remarks (filed 12/28/2021), applicant argues “Ma does not disclose a stacked drain-ballasted NMOS devices…. In series with a P+/Nwell diode”. Applicant’s arguments with respect to these limitations, Ma does not disclose a stacked drain-ballasted NMOS devices…. In series with a P+/Nwell diode, have been considered but are moot because Ma is not relied upon to teach this limitation.
On page 8 of Remarks (filed 12/28/2021), applicant argues “Yuan provides no teaching to modify Ma's circuit …”. As discussed above and previous office action, the motivation to use teachings of ballasted drain, channel grounding and P+/Nwell is uniform distribution of ESD, noise reduction and area saving.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 7, “an inverter coupled to input a power supply voltage level” should be --an inverter, wherein an input of the inverter is coupled to a power supply voltage level--, to make the claim limitation clear.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 11, 12, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US9172244B1), and further in view of Yuan (Yuan 2007, CMOS Current-Mode Circuits for Data Communications, Springer US, Boston, MA, 243--267).
Regarding claim 1, Ma teaches an electrostatic discharge protection circuit (abstract, circuit with an electro-static discharge clamp) comprising: an input/output (IO) terminal (i.e. Pad 130A and 130B) (fig.2); a stacked NMOS devices structure (i.e. NMOS 6100 and 6200) (fig.6B) coupled between the IO terminal and a ground plane (column line, enhanced (or high) voltage ESD clamp 3000 for use with … a contact pad 130A-B) (e.g. ESD+ event is coupled from PAD 130A and 130B of fig.2 to the top of stacked NMOS, which is coupled to ground plane VSS) (fig.6B) (column line, VSS, which is normally ground); a diode (i.e. diode string 6302) (fig.6B) coupled to the stacked NMOS devices (implicit, diode 6302 is connected to stacked NMOS 6100 and 6200) (fig.6B); and a gate bias circuit (e.g. circuit comprising PMOS 6304 and NMOS 6306 and inverter 6400) (fig.6B) comprising: an inverter (e.g. circuit comprising inverter 6400) (fig.6B), wherein an input of the inverter (e.g. input of inverter 6400) (fig.6B) is coupled to a 
Ma does not teach wherein each of the NMOS devices is channel-grounded and drain-ballasted. Ma also does not teach diode is a P+/Nwell diode.
Yuan teaches in a similar field of endeavor of electrostatic discharge circuit that it is conventional to have an NMOS that is drain-ballasted (page 261, drain ballast resistors are employed at the drain of the nMOS transistor to verify their effectiveness in distributed ESD protection circuits) and channel-grounded (i.e. substrate grounded NMOS) (fig.8.31). Yuan further teaches an electrostatic discharge protection circuit further comprising a P+/Nwell diode (i.e. pn-junction) (fig.8.14) coupled to drain-ballasted NMOS device (page 254, nMOS ESD protection devices with explicit n-well ballast resistors).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included drain-ballasted channel-grounded NMOS transistor in Ma, as taught by Yuan, as it provides the advantage of uniform electrostatic discharge current distribution among the fingers of electrostatic discharge protection transistors, preventing thermal breakdown of the transistors and facilitating noise reduction. Additionally, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included P+/Nwell 
Regarding claim 2, Ma and Yuan teach the electrostatic discharge protection circuit of claim 1, wherein the drain-ballasted NMOS devices are gate-coupled NMOS devices (Ma, e.g. gate of nmos transistor 6100 is coupled to gate of nmos transistor 6200 via pmos transistor 6304) (fig.6B).
Regarding claim 4, Ma and Yuan teach the electrostatic discharge protection circuit of claim 1, wherein the inverter is coupled to invert, at the second gate bias output terminal, a composite of a signal from an internal power rail and a signal from an IO pad (Ma, e.g. Signal from high-power VDD rail and signal from ESD+ event, where ESD+ is from IO pad, are combined at the input of inverter 6304/6306) (fig.6B).
Regarding claim 6, Ma teaches an electrostatic discharge protection circuit (abstract, circuit with an electro-static discharge clamp) for an IO pad (i.e. Pad 130A and 130B) (fig.2), the electrostatic discharge protection circuit comprising: a diode (e.g. diode in diode string 6302) (fig.6B) and stacked NMOS devices structure (i.e. NMOS 6100 and 6200) (fig.6B) forming; and a gate bias circuit (e.g. circuit comprising PMOS 6304 and NMOS 6306 and inverter 6400) (fig.6B) comprising: an inverter (i.e. inverter 6400) (fig.6B) coupled to receive a power rail voltage level (i.e. VDD) (fig.6B); a first gate bias output terminal (i.e. node ng1) (fig.6B) coupled via a series of diodes (i.e. diode string 6302) (fig.6B) to the IO pad and to a gate (e.g. gate of 6100) (fig.6B) of a first one of the NMOS devices (i.e. 6100) (fig.6B) (e.g. IO pad 130A-B is coupled to ng1 via 6302 during ESD) (figs.2 and 6B); and a second gate bias output terminal (i.e. node ng2) (fig.6B) from 
Ma does not teach the NMOS devices is channel-grounded and drain-ballasted. Ma also does not teach diode is a P+/Nwell diode. Ma also does not teach P+/Nwell diode and stacked NMOS forming a silicon controlled rectifier.
Yuan teaches in a similar field of endeavor of electrostatic discharge circuit that it is conventional to have an NMOS that is drain-ballasted (page 261, drain ballast resistors are employed at the drain of the nMOS transistor to verify their effectiveness in distributed ESD protection circuits) and channel-grounded (i.e. substrate grounded NMOS) (fig.8.31). Yuan further teaches an electrostatic discharge protection circuit further comprising a P+/Nwell diode (i.e. pn-junction) (fig.8.14) coupled to drain-ballasted NMOS device (page 254, nMOS ESD protection devices with explicit n-well ballast resistors). Yuan also teaches silicon controlled rectifier structure (page 255, To reduce the silicon area requirement, silicon-controlled rectifiers shown in Fig.8.14 were proposed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included drain-ballasted channel-grounded NMOS transistor in Ma, as taught by Yuan, as it provides the advantage of uniform electrostatic discharge current distribution among the fingers of electrostatic discharge protection transistors, preventing thermal breakdown of the transistors and facilitating noise reduction. Additionally, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included P+/Nwell 
Regarding claim 7, Ma and Yuan teach the electrostatic discharge protection circuit of claim 6, wherein the inverter comprises: an NMOS device (Ma, i.e. nmos transistor 6306) (fig.6B); a PMOS device (Ma, i.e. pmos transistor 6304) (fig.6B); and a drain of the NMOS device (Ma, e.g. drain of nmos transistor 6306) (fig.6B) coupled to a drain of the PMOS device (Ma, e.g. drain of pmos transistor 6304) (fig.6B) at a node (Ma, i.e. node ng2) (fig.6B), the node forming the second gate bias output terminal (Ma, implicit, node ng2 is fed into gate of nmos transistor 6200) (fig.6B).
Regarding claim 11, Ma and Yuan teach the electrostatic discharge protection circuit of claim 6, wherein the drain-ballasted NMOS devices are gate-coupled NMOS devices (Ma, column 5 lines 28-32, 6302 connects node ng1 with ESD+… couples node ng2 with ESD+).
Regarding claim 12, Ma and Yuan teach the electrostatic discharge protection circuit of claim 11, wherein the NMOS devices are directly connected to a ground (Ma, e.g. ) (fig.6B) (Ma, also refer to column 4 line 37, couple node ng2 with VSS (ground)).
Regarding claim 15, Ma and Yuan teach the electrostatic discharge protection circuit of claim 11, wherein the series of diodes form a voltage level changer (intrinsic property of diode) between the IO pad and the first gate bias output terminal (Ma, i.e. diode string 6302) (fig.6B).
Regarding claim 16, Ma teaches an electronic device (i.e. circuit 2000) (fig.2) comprising: at least one IO pad (i.e. Pad 130A and 130B) (fig.2); and an electrostatic discharge protection circuit (i.e. Enhanced voltage ESD clamp 3000) (fig.2) (i.e. electro-static discharge clamp 6000) (fig.6B) coupled between the at least one IO pad and internal circuitry (i.e. High 
Ma does not teach wherein each of the NMOS devices is channel-grounded and drain-ballasted. Ma also does not teach diode is a P+/Nwell diode.
Yuan teaches in a similar field of endeavor of electrostatic discharge circuit that it is conventional to have an NMOS that is drain-ballasted (page 261, drain ballast resistors are employed at the drain of the nMOS transistor to verify their effectiveness in distributed ESD protection circuits) and channel-grounded (i.e. substrate grounded NMOS) (fig.8.31). Yuan 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included drain-ballasted channel-grounded NMOS transistor in Ma, as taught by Yuan, as it provides the advantage of uniform electrostatic discharge current distribution among the fingers of electrostatic discharge protection transistors, preventing thermal breakdown of the transistors and facilitating noise reduction. Additionally, it would also have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included P+/Nwell diode in Ma, as taught by Yuan, as it provides the advantage of area gain factor of 4~5 over nMOS transistors.
Regarding claim 18, Ma and Yuan teach the electronic device of claim 16, wherein the drain-ballasted NMOS devices comprise exactly two stacked NMOS devices (Ma, i.e. nmos transistors 6100 and 6200) (fig.6B).
Regarding claim 20, Ma and Yuan teach the electrostatic discharge protection circuit of claim 16, wherein the inverter is coupled to invert (implicit, intrinsic property of inverter), at a second gate bias output terminal (Ma, e.g. output of inverter pmos 6304/ nmos 6306, node ng2, is coupled to gate of nmos transistor 6200), a composite of a signal from the internal power rail (Ma, i.e. high-power VDD rail) (fig.6B) and a signal from the IO pad (Ma, e.g. ESD+ event from IO pad is coupled to output of series of diodes, the output of series of diode acts as input to inverter).

Claims 3, 13, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US9172244B1) and Yuan (Yuan 2007, CMOS Current-Mode Circuits for Data Communications, Springer US, Boston, MA, 243--267), and further in view of Miller (US4829350).
Regarding claim 3, Ma and Yuan teach the electrostatic discharge protection circuit of claim 2.
Ma and Yuan do not teach the electrostatic protection circuit wherein substrates of the NMOS devices are coupled to ground via at least one tuning transistor.
Miller teaches in a similar field of endeavor of electrostatic discharge protection that it is conventional to have an electrostatic protection circuit (abstract, protect signal lines against ESD) wherein substrates of the NMOS devices (i.e. substrates of nmos transistors 24 and 25) (fig.2) are coupled to ground (implicit, e.g. ground) (fig.2) via at least one tuning transistor (i.e. nmos transistor 26) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included substrate bias control transistor in Ma and Yuan, as taught by Miller, as it provides the advantage of better elimination of substrate noise.
Regarding claim 13, Ma and Yuan teach the electrostatic discharge protection circuit of claim 11.
Ma and Yuan do not teach the electrostatic discharge protection circuit, wherein the NMOS devices are coupled to ground via at least one tuning transistor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included substrate bias control transistor in Ma and Yuan, as taught by Miller, as it provides the advantage of better elimination of substrate noise.
Regarding claim 14, Ma, Yuan and Miller teach the electrostatic discharge protection circuit of claim 13, wherein a gate of the tuning transistor is coupled to the IO pad (Miller, i.e. input terminal 12) (fig.2) via a series of diodes (Ma, i.e. diode string 6302) (fig.6B).
Regarding claim 19, Ma and Yuan teach the electronic device of claim 18.
Ma and Yuan do not teach the electronic device, wherein the NMOS devices are coupled to the ground via at least one tuning transistor.
Miller teaches an electronic device (abstract, circuit and structure intended for use in CMOS IC designs), wherein the NMOS devices are coupled to the ground via at least one tuning transistor (e.g. substrates of nmos transistors 24 and 25 are coupled to drain of tuning transistor 26; source of tuning transistor 26 is connected to ground) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included substrate bias control transistor .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (US9172244B1) and Yuan (Yuan 2007, CMOS Current-Mode Circuits for Data Communications, Springer US, Boston, MA, 243--267), and further in view of Ker (US20020122280A1).
Regarding claim 8, Ma and Yuan teach the electrostatic discharge protection circuit of claim 7.
Ma and Yuan do not teach the electrostatic discharge protection circuit wherein a substrate of the PMOS device is coupled to the first gate bias output terminal and a substrate of the NMOS device is coupled to a ground.
Ker teaches in a similar field of endeavor of electrostatic discharge protection that it is conventional to have an electrostatic discharge protection circuit (i.e. ESD-detection circuit 70) (fig.8) wherein a substrate of a PMOS device (i.e. pmos transistor) (fig.8) is coupled to a terminal (e.g. substrate is coupled to source terminal of pmos transistor) and a substrate of a NMOS device is coupled to a ground (e.g. substrate of nmos transistor is coupled to source of nmos transistor, which in turn is connected to VSS).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included substrate bias control transistor in Ma and Yuan, as taught by Ker, as it provides the advantage of eliminating latch-up problem in CMOS integrated circuits.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US9172244B1) and Yuan (Yuan 2007, CMOS Current-Mode Circuits for Data Communications, Springer US, Boston, MA, 243--267), and further in view of Campi, Jr (US20100265622A1).
Regarding claim 9, Ma and Yuan teach the electrostatic discharge protection circuit of claim 7, wherein both of a gate of the PMOS device (Ma, e.g. gate of pmos transistor 6304) (fig.6B) and a gate of the NMOS device (Ma, e.g. gate of nmos transistor 6306) (fig.6B) are coupled via an input terminal of the inverter (Ma, e.g. output of electro-static discharge sensor 6400) (fig.6) to an internal power rail (Ma, i.e. high-power VDD rail) (fig.6B).
Ma and Yuan do not teach direct coupling of an input terminal of the inverter to an internal power rail.
Campi, Jr teaches in a similar field of endeavor of electrostatic discharge protection that it is conventional to have an electrostatic discharge protection circuit, wherein both of a gate of the PMOS device (i.e. PFET 275) (fig.7) and a gate of the NMOS device (i.e. NFET 270) (fig.7) are directly coupled via an input terminal of the inverter to an internal power rail (implicit, e.g. Vdd voltage is applied to the input of the inverter 265) (fig.7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally coupled the power rail directly to the input of the inverter in Ma and Yuan, as taught by Campi, Jr, as it provides the advantage of eliminating parasitic capacitances.
Regarding claim 10, Ma and Yuan teach the electrostatic discharge protection circuit of claim 6.

Campi, Jr teaches in a similar field of endeavor of electrostatic discharge protection that it is conventional to have an electrostatic discharge protection circuit, wherein the inverter is coupled to invert the voltage on an internal power rail ([0032], value of Vdd is low during an ESD event, the input of the inverter is also low, which results in the output of the inverter 265 being high).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the inverter in Ma and Yuan, as taught by Campi, Jr, as it provides the advantage of appropriate driving signals to the stacked NMOS for electrostatic discharge.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US9172244B1) and Yuan (Yuan 2007, CMOS Current-Mode Circuits for Data Communications, Springer US, Boston, MA, 243--267), and further in view of Ker (Ming-Dou Ker, Wen-Yi Chen, Wuu-Trong Shieh, and I-Ju Wei, New Layout Scheme to Improve ESD Robustness of I/O Buffers in Fully-Silicided CMOS Process, EOS/ESD SYMPOSIUM 09).
Regarding claim 21, Ma and Yuan teach the electrostatic discharge protection circuit of claim 1, the inverter comprising: a channel-grounded NMOS device (Ma, i.e. NMOS 6306) (fig.6B) (Yuan, i.e. substrate grounded NMOS) (fig.8.31) and a PMOS device (Ma, i.e. PMOS 6304) (fig.6B).
Ma and Yuan do not teach the PMOS device is channel-biased.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the channel-biased PMOS in Ma and Yuan, as taught by Ker, as it provides the advantage of turn-on impedance reduction, without increasing the size of elements.
Regarding claim 22, Ma and Yuan teach the electrostatic discharge protection circuit of claim 6, the inverter comprising: a channel-grounded NMOS device (Ma, i.e. NMOS 6306) (fig.6B) (Yuan, i.e. substrate grounded NMOS) (fig.8.31) and a PMOS device (Ma, i.e. PMOS 6304) (fig.6B).
Ma and Yuan do not teach the PMOS device is channel-biased.
Ker teaches in a similar field of endeavor of IO buffers to improve ESD, that PMOS device is channel-biased (fig.4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the channel-biased PMOS in Ma and Yuan, as taught by Ker, as it provides the advantage of turn-on impedance reduction, without increasing the size of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/01/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839